DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. Applicant argues that the treatment of the water bath occurs prior to cutting, however, this is also true of applicant's invention [see 0082 of instant specification] and, absent a cooling step, the cut pellets would still be at or above room temperature which is within the range required by the claim. In regards to the thickness, applicant argues that the film thickness is not <= 50 micron "upon leaving the die," but this is not required by the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states "extruding the molten composition through a flat die to for, a film having average thickness less than or equal to 50 micrometers" and is vague as to how the "to form" happens and would reasonably include drawing after the extrusion. Furthermore, it is not necessarily true that the die gap matches that of the film thickness, applicant's specification notes that the die gap is a great deal larger than the thickness of the film leaving the die [0066]. Applicant argues that Niemeyer does not identify that the particulates removed are fines of the amorphous thermoplastic material, but applicant has not provided what method step is lacking from the combination of references. As the mechanism for the removal, the treating step, is taught by the combination with Inoue; thus, the same removal would occur absent other information. Applicant is reminded that method claims are defined by their active, physical steps not merely the mental intention behind the step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 4, 6-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer (WO 2014/194212) in view of Inoue (US 6372175).
As to claim 1, Niemeyer teaches a method of making an extruded film comprising: melt filtering an amorphous [0069, 0099] thermoplastic composition [0071] comprising an amorphous thermoplastic polymer with a glass transition temperature Tg overlapping with130°C to 280°C [0007, 0056], as determined by differential scanning calorimetry to form a melt filtered amorphous thermoplastic composition; extruding the melt filtered amorphous thermoplastic composition into strands [0071] at an overlapping temperature to TE with represented by the Equation A  
    PNG
    media_image1.png
    20
    355
    media_image1.png
    Greyscale
 [0070] melting the treated pellets in an extruder [0072] at an overlapping temperature to Tp represented by Equation D  
    PNG
    media_image2.png
    21
    348
    media_image2.png
    Greyscale
 to form a molten composition [0074]; and extruding the molten composition through a flat die to form a film [0072] having an average thickness less than or equal to 50 micrometers [0073, 0113].  
Niemeyer teaches cooling the strands to form cooled strands and then chopping them to for pellets [0071] but does not explicitly state a temperature Tc represented by the Equation B
    PNG
    media_image3.png
    20
    349
    media_image3.png
    Greyscale
 
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29] wherein the strand is cooled to above room temperature and cut [col 3 line 1-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and utilized a cooling above room temperature, as suggested by Inoue, as this temperature had proven successful at providing pellets of the same material. 
Niemeyer teaches cutting the cooled strands into pellets [0071], but does not state the pellets have a length of 2.0 to 6.0 millimeters; treating the pellets at a temperature Ts represented by the Equation C  
    PNG
    media_image4.png
    20
    277
    media_image4.png
    Greyscale
 
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29] wherein the strand is cooled and treated by washing with water at above room temperature [col 3 line 1-25]. The pellets were cut to a length of 2.7-3.3 mm [col 3 line 40-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and cut the pellets to a length of 2.7-3.3 as well as utilized water washing at above room temperature, as suggested by Inoue, as this temperature and pellet length had proven successful at providing pellets of the same material.
As the combination of Niemeyer and Inoue disclosed the washing treatment with the same materials in the same temperature range, the removal of the particulates of amorphous thermoplastic composition having at least one of length, width, and height of less than 0.5 millimeters would occur.
As to claim 2, Niemeyer teaches comprising drying the pellets for greater than or equal to one hour at an overlapping temperature Td represented by Equation E 
    PNG
    media_image5.png
    20
    399
    media_image5.png
    Greyscale
after treating the pellets and before melting the treated pellets [0070, 0071, 00112].  
As to claim 4, Niemeyer teaches the pellets are cylindrical as they’re just cut from the strand [0071]. 
In the alternative, Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29]. The pellets were cut to a length of 2.7-3.3 mm [col 3 line 40-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and cut the pellets to a cylindrical shape, as suggested by Inoue, as this shape had proven successful as pellets of the same material. 
As to claim 6, Niemeyer teaches the pellets comprise polyetherimide, polycarbonate, poly(arylene-ether sulfone), or a miscible mixture comprising any of the foregoing [0034].  
As to claim 7, Niemeyer teaches the amorphous thermoplastic composition comprises a polyetherimide, polycarbonate, or a poly(arylene-ether sulfone) each having less than 20 ppm of phenolic endgroups [0034].  
As to claim 8, as the material of Niemeyer has all the features listed above, was produced in the same way, and has a similar molecular weight to instant invention [0040 of Niemeyer, 0022 of instant application] an injection molded part made from the pellets would have a Rockwell M hardness as measured by ASTM method D785-08 of 70 to 120.  
As to claim 9, Niemeyer teaches surface polishing the film on both sides [0113] to produce a film having an average surface roughness Ra less than 0.15 micrometers and an average thickness variation less than 20 percent of the average film thickness [0007, 0089, 0090].  
As to claim 10, Niemeyer teaches the amorphous thermoplastic composition has less than equal to 10 ppm of pigments, colorants or a combination thereof as it mentions no colourants are added to the film.  
As to claim 11, Niemeyer does not explicitly state greater than 99.9 weight percent of the pellets have a length, width and height that is greater than or equal to 0.5 millimeters.
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29]. The pellets were cut to such that the length, width and height is greater than or equal to 0.5 millimeters [col 3 line 40-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and cut the pellets to be greater than .5 mm in length, width, height, as suggested by Inoue, as this shape had proven successful as pellets of the same material.  
As to claim 13, Niemeyer does not explicitly state treating and separation of fines from the pellets comprises cyclone separation, vortex separation, vibration screening, air washing, water washing, fluidized bed treatment, pneumatic material separation, hydro-cyclone separation, electro static separation, or any combination thereof .
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29] wherein the strand is cooled and treated by washing with water at above room temperature [col 3 line 1-25]. The pellets were cut to a length of 2.7-3.3 mm [col 3 
As the combination of Niemeyer and Inoue disclosed the washing treatment with the same materials in the same temperature range, the removal of the particulates of amorphous thermoplastic composition. 
As to claim 14, Niemeyer does not explicitly state the pellets are washed with water having a pH of 5.0 to 7.5.
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29] wherein the strand is cooled and treated by washing with water at above room temperature [col 3 line 1-25]; water without a solute has a pH around 7 or so. The pellets were cut to a length of 2.7-3.3 mm [col 3 line 40-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and utilized water washing wherein the water had a pH around 7, as suggested by Inoue, as this treatment had proven successful at providing pellets of the same material. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer (WO 2014/194212) in view of Inoue (US 6372175), as applied to claims 1, 2, 4, 6-11, 13, 14 above, and in further view of Clark (US 2015/0069655).
As to claim 3, Niemeyer teaches optically detecting visible contaminants [0017, 0114, 0120, 0125, Table 3], but does not explicitly state optically sorting the pellets and removing pellets comprising foreign contaminants prior to melting.
Clark teaches a method of making a product from recycled plastic [Abstract] wherein after treating the material in washing [Fig 1] the material is optically sorted in order to remove any remaining contaminants [0024] before being processed into a new product [Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As to claim 5, Niemeyer does not explicitly state the pellets have a diameter of 0.5 to 4.0 millimeters and the diameter of the pellet is less than the length.  
Inoue teaches a method of making cylindrical pellets [Abstract, col 2 line 45-51] of polyetherimide [col 3 line 29]. The pellets were cut to a diameter of 2.3-3.5 mm [col 3 line 40-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and cut the pellets to a have a diameter of 2.3 to 3.5 mm, as suggested by Inoue, as this shape had proven successful as pellets of the same material. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer (WO 2014/194212) in view of Inoue (US 6372175), as applied to claims 1, 2, 4, 6-11, 13, 14 above, and in further view of Busch (US 2007/0220712).
As to claim 12, Niemeyer does not explicitly state treating the pellets comprises agitating the pellets for greater than or equal to one minute. 
Busch teaches a method for crystallizing amorphous plastic granulate [Abstract] in order to avoid agglomeration during processing [0004-0007, 0014] wherein the pellets are washed and stirred for 120 s to 3 minutes [0031, 0033, 0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Niemeyer and had the washing and agitating last for 120 s to 3 minutes, as suggested by Busch, in order to crystallize the pellets to prevent agglomeration. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742